Continuation Sheet
Continuation of 12.  because:  It remains the Examiner’s position that the claims are unpatentable for reasons previously of record in the final office action. 

 Response to Applicant’s Arguments
Applicant’s arguments in the response filed May 17, 2021 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that Stuart actually suggest that ethoxylated alcohols are not equivalent to fatty alcohols.  Applicant further argues that while Stuart lists a series of surfactants or wetting agents that can be used with the list including both ethoxylated alcohols and fatty alcohols, Stuart also indicates that the “wetting agents and/or surfactants can be used independently or in blends of more than one material” and that this suggests that the listed surfactants have different chemical properties, as blending a series of equivalent chemicals would produce no benefit greater than using a larger amount of any one chemical.
	While Stuart states that the wetting agents and/or surfactants can be used independently or in blends of more than one material, it does not mean that the list of surfactants or wetting agents cannot be used interchangeably or be used equally as wetting agents and/or surfactants.  There is nothing in Stuart that suggests that ethoxylated alcohols and fatty alcohols cannot be used interchangeably as wetting agents and/or surfactant and it is in fact the opposite as the list in Stuart shows that any of the materials listed could equally be chosen and used as a surfactant and/or wetting agent.  As such, Applicant’s arguments are deemed unpersuasive.
	Applicant’s arguments regarding the Declaration filed May 17, 2021 are not being addressed because, as indicated on the Advisory Action form, the affidavit filed after final 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        

/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
June 11, 2021